DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cab (claims 8, 9 and 18), tailgate (claims 8, 9 and 18), a first rail that extends from the cab to the tailgate (claim 9), and a second rail that extends from the cab to the tailgate (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “196a” has been used to designate both first top surface and first rail flange. See same deficiencies for reference characters 196b, 198a and 198b.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, “the first cross member” (line 1) is unclear.  What is a first dimension and second dimension of the first cross member? It appears from Figure 2 and the specification that the first cross member should be changed to --a second cross member--.  Also, in the claims 2-7, “bottom surface” should be changed to --bottom wall-- since a bottom surface 172 in the specification refers to the bed floor 104. Page 1, line 21 of the specification, “bottom surface” should be changed to --bottom wall-- for constancy of terms in the specification and the claims. 
Regarding claim 20, the first cross member includes first and second notches is unclear. It appears from Figure 2 and the specification that the first cross member should be changed to --a second cross member--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner US 2007/0267896 A1 in view of PCT reference 
WO 2017/040381 A1. 
Werner US 2007/0267896 A1 discloses a vehicle (unibody truck (see paragraph [0004]) (10)), comprising: a bed floor (236); a first interior panel wall (230); a second interior panel wall (232), the bed floor extending between the first and the second interior panel walls; a first rail (14) (see paragraph [0023]); a second rail in Figure 1. 
However, Werner does not show a first cross member that extends between the first rail and the second rail and the first cross member being between the bed floor and the first and second rail.
PCT reference WO 2017/040381 A1 teaches a cross members (30 and 50) that extends between rails (14, 16, 54 and 56) and the pickup bed (60) is directly attached to the frame cross-members (58) via an attachment assembly to retain the pickup bed in place as shown in Figures 1 and 2 (see paragraph [0019] and [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the bed of Werner directly attached to the frame cross member, as taught by PCT reference, in order to improve frame to bed assembly that reduces the weight of the pickup truck and is more cost efficient in assembly and production.  
Regarding claims 9 and 13, Werner US 2007/0267896 A1 discloses a unibody truck (see paragraph [0004]) (10)), comprising: a cab (12); a tailgate (see paragraphs [0038], [0040]); a bed (236) that extends between the cab and the tailgate; a first panel having a first wheel well (226); a second panel having a second wheel well (228); a first rail (14) that extends from the cab to the tailgate; a second rail (14) that extends from the cab to the tailgate as shown in Figures 1, 12 and 13.
However, Werner US 2007/0267896 A1 does not show a first cross member coupled to and extending transverse to the first and second rails, the first cross member being between the first rail and the bed (claim 9) and the bed includes a plurality of peaks and valleys, the first cross member being coupled to ones of the valleys (claim 13).
PCT reference WO 2017/040381 A1 teaches a cross members (30 and 50) that extends between rails (14, 16, 54 and 56) and the pickup bed (60) is directly attached to the frame cross-members (58) via an attachment assembly to retain the pickup bed in place as shown in Figures 1 and 2 (see paragraph [0019] and [0021]). PCT reference teaches bed (31) includes a plurality of peaks and valleys, the first cross member being coupled to ones of the valleys as shown in Figures 1 and 2.
Regarding claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the bed of Werner directly attached to the frame cross member, as taught by PCT reference, in order to improve frame to bed assembly that reduces the weight of the pickup truck and is more cost efficient in assembly and production.  
Regarding claim 13, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the bed of Werner with a plurality of peaks and valleys, as taught by PCT reference, in order to attach the cross member to the valleys.  
Regarding claim 10, Werner US 2007/0267896 A1, as modified, discloses the unibody truck of claim 9, further comprising a second cross member, the first and second cross members extend between the first and second wheel wells, and the first and second cross members are elongate, linear rails coupled between the bed and the first and second rails.
Regarding claim 11, Werner US 2007/0267896 A1, as modified, discloses the unibody truck of claim 10 wherein the first cross member is coupled to a top surface of the first rail and to a top surface of the second rail and the second cross member is coupled to the top surface of the first rail and to the top surface of the second rail.
Regarding claim 12, Werner US 2007/0267896 A1, as modified, discloses the unibody truck of claim 11 wherein the top surface of the first rail is spaced from a bottom surface of the bed by a distance.
Regarding claim 14, Werner US 2007/0267896 A1, as modified, discloses the unibody truck of claim 9, further comprising a first coupling support coupled to the first cross member and to the first rail and a second coupling support coupled to the first cross member and the second rail (as shown in Figure 3 in PCT reference). 
Regarding claim 15, Werner US 2007/0267896 A1 discloses a vehicle, comprising: a unibody truck (see paragraph [0004]) (10)), that includes: a bed (236) having a bottom surface; a first rail (14) and a second rail, the bed extending between the first and second rail.
However, Werner US 2007/0267896 A1 discloses a first cross member that extends between a top surface of the first rail and the bottom surface of the bed; and a second cross member that extends between the top surface of the first rail and the bottom surface of the bed. 
PCT reference WO 2017/040381 A1 teaches a cross members (30 and 50) that extends between rails (14, 16, 54 and 56) and the pickup bed (60) is directly attached to the frame cross-members (58) via an attachment assembly to retain the pickup bed in place as shown in Figures 1 and 2 (see paragraph [0019] and [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the bed of Werner directly attached to the frame cross member, as taught by PCT reference, in order to improve frame to bed assembly that reduces the weight of the pickup truck and is more cost efficient in assembly and production.  
Regarding claim 17, Werner US 2007/0267896 A1, as modified, discloses the vehicle of claim 15 wherein the first and second rails have linear extensions along a first direction and the first and second cross members have linear extensions along a second direction that is transverse to the first direction.
Regarding claim 18, Werner US 2007/0267896 A1, as modified, discloses  the vehicle of claim 15 wherein the unibody truck includes a cab and a tailgate, the first rail has an interior wall, an exterior wall, a bottom wall, and a space between the interior and exterior walls, wherein the first cross member includes a cab-side wall, a tailgate-side wall, and a bottom wall, and a coupling surface of the interior wall of the first rail is coupled to the bottom wall of the first cross member, and a coupling surface of the exterior wall of the first rail is coupled to the bottom wall of the first cross member.
Regarding claim 19, Werner US 2007/0267896 A1, as modified, discloses   the vehicle of claim 18 wherein the second rail has an interior wall, an exterior wall, a bottom wall, and a space between the interior and exterior walls, the first cross member extending from the exterior wall of the first rail at least to the exterior wall of the second rail.
Allowable Subject Matter
Claims 2-8, 16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other trucks similar to that of the current invention. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612